ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE

Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating a proposed discipline and agreed facts as summarized below:
Facts: The parties agree that the respondent opened a supervised estate on July 5, 1994. The estate was not closed until July 10, 1998. Over the course of a 30-day period in 1997, the client made repeated telephone calls to the respondent seeking information, which were ignored.
Violations: The respondent violated Ind.Professional Conduct Rule 1.4(a) by failing to keep his client adequately informed and failing promptly to comply with reasonable requests for information.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.